         Case 1:19-cr-00338-GHW Document 20 Filed 09/18/19 Page 1 of 2



                             Lebedin | KOFMAN
                                     LLP
                            ATTORNEYS AT LAW
                         26 Broadway, 27th Floor
                            NEW YORK, NY 10004
                               t (212)500-3273
                               F (855)696-6848

ARTHUR LEBEDIN*                                                           + Member N.Y. Bar
RUSS KOFMAN+                                                        * Member N.Y. & N.J. Bar
STEPHANNIE MIRANDA^                                             ^ Member N.Y., N.J. & F.L. Bar
CONOR MCNAMARA+
GRACE GUO*
JENNY CHOI+
ALEXANDER COX+
SCOTT KIM+

                                  September 18, 2019




Sent via ECF only
Honorable Judge Gregory Woods
United States District Court
Southern District of New York

                             Re: U.S. v. Moazu Kromah, 19-cr-338, Request for
                             Order of Continuance.


Your Honorable Judge Woods,

       I, Conor McNamara, am an associate of Lebedin Kofman LLP, who

represents Mr. Moazu Kromah in the above captioned matter. I submit this letter in

support of an application for an order of continuance of time pursuant to Title 18,

United States Code, Section 3161(h)(7)(A).

       Mr. Moazu Kromah, the defendant, was charged, among other things, with

violation of 18 U.S.C. Section 371, in an indictment filed May 7th, 2019. The

defendant was presented before the honorable Judge Katherine Parker and was

detained on consent.
        Case 1:19-cr-00338-GHW Document 20 Filed 09/18/19 Page 2 of 2




      Undersigned Counsel has been engaged in preliminary discussions with the

Government, and we are also requesting additional time to review the voluminous

discovery with the defendant. Undersigned respectfully requests that a continuance

of 30 days be granted, during which we can continue reviewing the discovery and

continue pretrial discussions with the Government.

      On September 16th, 2019, AUSA Schaffer, agreed by electronic mail that the

requested 30-day continuance is appropriate in these circumstances. For the reasons

stated above, the ends of justice are served by the granting of the continuance

requested outweigh the best interests of the public and defendant in a speedy trial.

      Pursuant to Title 28, United States Code, Section 1746, I declare under the

penalties of perjury that the foregoing is true and correct.

      Should the Court have any questions please contact me at your convenience

on 212-500-3273.



                                               /s/ Conor McNamara

                                               Conor McNamara, Esq.



Cc: AUSA Jarrod Schaeffer
